Citation Nr: 1213050	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both an August 2005 rating decision and a November 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In pertinent part of the August 2005 rating decision, the RO denied entitlement to TDIU.  In the November 2005 rating decision, the RO continued the earlier denial. 

The Veteran testified at the RO before the undersigned Veteran Law Judge in November 2009.  The Veteran also testified before a Decision Review Officer (DRO) in October 2007.  Transcripts of both of those hearings are on file.  

At the November 2009 Board hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  Additional evidence was also received for the file in January 2012.  Although unaccompanied by a waiver, the Board has seen fit to review the evidence.  As the claim is being granted consideration of such evidence is not prejudicial in this case.  


FINDINGS OF FACT

1.  The Veteran's seven service connected disabilities meet the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a); the rating for his service-connected posttraumatic stress disorder (PTSD) has been 50 percent and a combined rating of 80 percent or more has been effective since October 2007.

2.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 4.19, 4.130 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefits sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received in August 2004.  At that time, the Veteran indicated that he had been employed as a supervisor for Chrysler from 1998 to 2000, followed by another supervisory position which he held briefly for 5 months until April 2002.  Thereafter, he was employed as a teacher in 2002 and 2003.  The Veteran reported that he had not worked full time since early February 2003 due to PTSD.  The application reflects that the Veteran has a college education with no additional specialized training or education (although other evidence on file reflects that he has a Master's degree).  The Veteran noted that he was on long-term disability for PTSD.  

The Veteran's service connected conditions consist of: posttraumatic stress disorder (PTSD) with depression and alcohol abuse (rated as 50 percent disabling effective October 23, 2007); nephropathy with hypertension associated with Type II diabetes mellitus (rated as 30 percent disabling effective December 1, 2007); Type II diabetes mellitus (rated as 20 percent disabling effective March 6, 2003); peripheral neuropathy of the right lower extremity associated with Type II diabetes mellitus (rated as 10 percent disability effective March 6, 2003); peripheral neuropathy of the left lower extremity associated with Type II diabetes mellitus (rated as 10 percent disability effective March 6, 2003); and a sternotomy scar (rated as 0 percent disabling from May 2011).  Service connection for coronary artery disease was also established with ratings ranging from 30 to 100 percent between March 2003 and May 2011, and a 10 percent evaluation assigned from September 2011.  His combined ratings have been: 70 percent from March 2003; 90 percent from October 2007; 100 percent from May 2011; and 80 percent from September 2011.   

The file contains a March 2005 statement from Dr. P.D, who indicated that he had been treating the Veteran along with Dr. J. (a psychiatrist) and Dr. S. (a cardiologist).  The doctor opined that the Veteran was permanently disabled due to multiple medical problems including: obesity, chronic low back pain, diabetes, peripheral neuropathy, chronic bilateral knee pain, bipolar disorder and PTSD.  The doctor concluded that the Veteran was permanently unable to work. 

In April 2005 employment information was received from the school district where the Veteran had been teaching.  The information revealed that the Veteran had been employed from August 2001 to February 2003, and was technically still employed subsequent to that date, although it was noted that he was on leave from the position.  Subsequent information dated in May 2005 indicates that the school board had approved the Veteran's resignation from his teaching position, effective from June 2005. 

An April 2005 decision from the Social Security Administration is also of record, reflecting that disability benefits were approved from November 2003 due to medical conditions including PTSD, depression and heart disease.  

In a May 2005 VA examination report, the examiner determined that there was no evidence indicating that the Veteran's service-connected diabetes mellitus, or any diabetic medication, would impair his ability to work or do any labor job.  It was noted that his non service-connected conditions including cervical neck fusion, morbid obesity, and poorly controlled hypertension (subsequently service-connected) would impair his ability to work.  The examiner added that the Veteran also had other medical conditions, not related to diabetes, which would impair his ability to work. 

In July 2007 a VA examiner provided another opinion in the context of an examination conducted to assess the Veteran's diabetes.  The examiner opined that given the Veteran's medical history and the examination findings (diabetes, hypertension, peripheral neuropathy of the lower extremities), he should be able to be gainfully employed in at least sedentary full-time employment.  This opinion was provided without regard to the Veteran's age, other service-connected disorders, or non service-connected conditions, as specified by the examiner.  

The file contains a November 2007 VA PTSD examination report, reflecting that the examiner found that while the Veteran had the capacity for simple routine work, 
his contact with the general public, fellow coworkers, and supervisors would need to be limited given his difficulties relating to others.  

Evidence on file reflects that the Veteran sought VA vocational rehabilitation services and training in 2008.  He was approved for computer courses at a technical college from November 2008 to March 2009.  The file contains an assessment of a VA vocational rehabilitation counselor dated in February 2009.  A summary of the Veteran's service connected disorders and non-service connected conditions (herniated low back, GERD, status post cervical fusion, CAD, arthritis in the knee, gout) was provided.  The counselor remarked that the Veteran's conditions indicated sub-sedentary physical limitations and mildly impaired memory/concentration and ability to interact with others.  It was noted that the Veteran had not worked in 5 years and that his last 2 jobs had ended due to anxiety attacks.  It was concluded that overall, the Veteran's limitations were so severe that it was not feasible for him to achieve his vocational goal.  

The Veteran presented testimony at a travel board hearing held in November 2009, explaining that numerous medical opinions had been provided reflecting that he was unemployable due to service-connected and non service-connected conditions and mentioning that VA vocational rehabilitation had been found infeasible for him due to his disabilities.  

Pursuant to a January 2010 Board remand, a VA examination was conducted in February 2010, to assess the impact of the Veteran's service-connected disorders on his employability.  The diagnoses included service connected hypertension, diabetes, and peripheral neuropathy of lower extremities, as well as coronary heart disease, degenerative disc disease of the cervical spine, and obesity.  The examiner observed that the Veteran had clinical coronary insufficiency with minor activity and was unable to take part in any heavy or moderately heavy work.  It was mentioned that he was able to walk only several yards before needing a rest, and could not lift  or carry heavy objects.  The examiner opined that the Veteran could possibly do very sedentary work if it were available, but explained that it appeared that the Veteran was totally impaired, primarily from his cardiac status. 

A psychiatric examination was also conducted in February 2010.  The examiner reported that the Veteran's social judgment was marginal and his cognitive functions (abstract ability and concentration) were somewhat impaired.  A history of alcohol dependence, continuing, and evidence of psychosis were also noted.  The examiner opined that given the number and severity of mental health related signs and symptoms, it was less likely than not that the Veteran could maintain substantially gainful employment consistent with his educational and occupational experience.  

In May 2011, the Veteran underwent coronary bypass surgery. 

In an October 2011 rating action, service connection was established for coronary artery disease (CAD) associated with herbicide exposure, effective from March 2003.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the Veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

The Veteran has seven service-connected disabilities including PTSD rated as 50 percent disabling since October 2007 and his combined rating is currently 80 percent, effective from September 2011.  See 38 C.F.R. § 4.25 (2011) (combined ratings table).  Accordingly, the Veteran's service-connected disabilities have met the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Since the Veteran meets the threshold rating criteria under 38 C.F.R. § 4.16(a) a determination needs to be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities. 

As such, the determinative issue is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service-connected disabilities  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that a TDIU was most recently denied in a Supplemental SOC issued in December 2011.  In denying the claim, the RO explained that the evidence did not definitely show that a service-connected disability rendered the Veteran unemployable.  For reasons explained below, the Board disagrees with this finding and concludes that the claim should be granted. 

Evidence on file reflects that the Veteran has college and master's degrees and last worked as a high school teacher until February 2003.  SSA benefits were approved effective from November 2003 based on PTSD, depression and heart disease, all service-connected conditions.  The Board observes that while the SSA's favorable opinion constitutes probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  Nevertheless, it is a pertinent consideration and is probative evidence weighing in favor of the Veteran in this case.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is " pertinent " to a veteran's claim).

Contrary to the RO's December 2011 decision, evidence has been presented reflecting that both the Veteran's service-connected heart condition and his multi-faceted psychiatric disorder, in and of themselves, render him unemployable.  On examination of February 2010, a VA examiner opined that the Veteran could possibly do very sedentary work if it were available, but explained that it appeared that the Veteran was totally impaired, primarily from his cardiac status (at that point service connection had not been established for a heart condition/CAD).  In February 2010, upon psychiatric evaluation, a VA examiner opined that given the number and severity of mental health related signs and symptoms, it was less likely than not that the Veteran could maintain substantially gainful employment consistent with his educational and occupational experience.  Neither of these opinions favorable to the claim for TDIU were referenced or discussed in the December 2011 SSOC.  

After carefully reviewing the aforementioned evidence, the Board finds no adequate basis to reject these competent medical opinions (which are favorable to the Veteran's claim) based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence which rebuts these opinions or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board observes in this case, that the 50 percent evaluation in and of itself, as is currently assigned for service-connected PTSD, is recognition that the impairment associated therewith makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board notes that the currently assigned 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and difficulty in establishing and maintaining effective work and social relationships, all of which as are evident in the Veteran's case.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  As mentioned earlier, a 2009 vocational rehabilitation assessment report mentions the Veteran's impaired memory/concentration and ability to interact with others, as well as the fact that his last 2 jobs had ended due to anxiety attacks.  It was concluded that overall, the Veteran's limitations, which in context would necessarily include his psychiatric impairment, were so severe that it was not feasible for him to achieve his vocational goal.

In addition to the two service-connected conditions mentioned above, the Veteran has five other conditions, including diabetes and peripheral neuropathy of the lower extremities.  As all of these are compensable conditions, and thereby are logically productive of even further limitations and impairment, although not themselves productive of total industrial impairment, according to the evidence (July 2007 VA examination report).  

As far back as 2005, competent medical evidence has been provided implicating service-connected conditions as factors linked to the Veteran's unemployability.  In this regard, the file contains a March 2005 statement from Dr. P.D, to the effect that the Veteran was permanently disabled due to multiple medical problems including: obesity; chronic low back pain; diabetes; peripheral neuropathy; chronic bilateral knee pain; bipolar disorder; and PTSD.  The doctor concluded that the Veteran was permanently unable to work.  While this opinion identified both service-connected and non-service connected conditions as factors relating to the Veteran's unemployability, it is clear that the Veteran's numerous service connected conditions, affecting several critical functions including those of the heart and mind, played a significant role in such determination.    

The Board concludes that affording this Veteran the benefit of the doubt, entitlement to a total disability rating based on individual unemployability is warranted.  The evidence of record in this case supports the Veteran's contentions that his service-connected heart, psychiatric and neurological conditions, particularly, are of such severity as to preclude his participation substantially gainful employment, in light of his education and experience.  The limitations caused by these service-connected conditions, strongly indicate, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service connected disorders are of such severity as to render him unable to obtain or maintain substantially gainful employment.  Hence, a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A total disability evaluation based on individual unemployability is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


